           Case 2:20-cv-00770-BJR Document 19 Filed 03/08/21 Page 1 of 4



1

2                                                                 The Honorable Barbara J. Rothstein

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10

11   RONALD MORGAN, as attorney-in-fact              CASE NO: 2:20-cv-00770-BJR
     for HELGA NEUSS,
12                                                   STIPULATION AND ORDER TO
                     Plaintiff,                      CONTINUE REBUTTAL EXPERT
13                                                   DESIGNATION AND REPORTS; EXPERT
               vs.                                   WITNESS DEPOSITION COMPLETION
14                                                   DATE; AND LAST DAY TO FILE
     SEABOURN CRUISE LINE LIMITED,                   DISPOSITIVE MOTIONS
15
                     Defendant.
16

17

18
     ///
19
     ///
20
     ///
21

22

23


     Stipulation and Order to Continue Rebuttal Expert
     Designation and Rpts; Expert Witness Depo Completion Date;
     and Last Day to File Dispositive Motions
     (Case No.: 2:20--cv-00770-BJR) Page - 1 -
         Case 2:20-cv-00770-BJR Document 19 Filed 03/08/21 Page 2 of 4



1               Defendant SEABOURN CRUISE LINE, LTD. and Plaintiff RONALD MORGAN, as

2    attorney-in-fact for HELGA NEUSS, through their respective counsel of record, collectively (the

3    “Parties”), hereby submit this joint Stipulation to continue the time to complete expert rebuttal

     reports/witnesses, expert depositions, and the last day to file dispositive motions, by one week
4
     each. The Parties assert that there is good cause to amend the Order Setting Trial Dates and
5
     Related Dates (Dkt. 13). The request is based on the following:
6
                1.      This action seeks damages resulting from the alleged personal injuries to
7
     Plaintiff Helga Neuss, who was a passenger aboard the SEABOURN QUEST cruise vessel when
8    she allegedly suffered a stroke while on board. Plaintiff alleges that Seabourn was negligent in
9    conducting the medical evacuation of Ms. Neuss, contributing to her injuries. The parties timely

10 designated experts on February 8, 2021, which included neurologists, cruise ship physicians, and

11 life care planners. Depositions of critical medical staff on the Seabourn Cruise ship (Dr. Gunzel,
     the treating physician and Nurse Venancio, the attending nurse) occurred on February 3rd and 4th,
12
     respectively. Despite multiple inquiries and demands, the reporter still has not completed the
13
     transcripts for these depositions. The one-week extension of deadlines is requested so that the
14
     parties’ experts can include this critical testimony in their rebuttal reports and to allow depositions
15
     and filing of motions accordingly, as follows:
16

17             Matter                                     Current Date                  Proposed Date

18     Last day for rebuttal expert witnesses            March 10, 2021                 March 17, 2021

19     and reports

       Last day for expert depositions                   March 26, 2021                  April 2, 2021
20
       All dispositive motions must be filed by           April 9, 2021                 April 16, 2021
21

22

23


      Stipulation and Order to Continue Rebuttal Expert
      Designation and Rpts; Expert Witness Depo Completion Date;
      and Last Day to File Dispositive Motions
      (Case No.: 2:20--cv-00770-BJR) Page - 2 -
           Case 2:20-cv-00770-BJR Document 19 Filed 03/08/21 Page 3 of 4



1              2.      The requested one-week continuance of the above dates will not interfere with

2    any other dates set by the court. All other dates, including trial, will remain the same.

3
     IT IS SO STIPULATED.
4

5
     FOR PLAINTIFFS
6
     Date: March 5, 2021                                   LEESFIELD SCOLARO PA
7
                                                      By: /s/ Thomas Graham
8
                                                          Thomas Graham/WSBA #89043
                                                          Thomas Scolaro
9
                                                          LEESFIELD SCOLARO PA
10                                                        2350 South Dixie Highway
                                                          Miami, FL 33133
11                                                        Phone: (305) 854-4900
                                                          Email: graham@leesfield.com
12                                                        Email: scolaro@leesfield.com

13
                                                           BUDGE & HEIPT
14
                                                      By: /s/ Edwin S. Budge
15                                                        Edwin S. Budge
                                                          BUDGE & HEIPT
16                                                        808 E. Roy Street
                                                          Seattle, WA 98102
17                                                        Phone: (206)-624-3060
                                                          Email: ed@budgeandheipt.com
18                                                        Email: sally@budgeandheipt.com

19 / / /

20 / / /

21 / / /

22

23


      Stipulation and Order to Continue Rebuttal Expert
      Designation and Rpts; Expert Witness Depo Completion Date;
      and Last Day to File Dispositive Motions
      (Case No.: 2:20--cv-00770-BJR) Page - 3 -
        Case 2:20-cv-00770-BJR Document 19 Filed 03/08/21 Page 4 of 4


     FOR DEFENDANT
1
     Date: March 5, 2021                            FLYNN, DELICH & WISE LLP
2
                                                    By: /s/ Nicholas S. Politis
3                                                       Nicholas S. Politis, WSBA #50375
                                                        Attorneys for Defendant
4                                                       Flynn, Delich & Wise LLP
                                                        One World Trade Center, Suite 1800
5                                                       Long Beach, CA 90831-1800
                                                        Telephone: (562) 435-2626
6                                                       Email: nicholasp@fdw-law.com

7

8                                               ORDER
9             The Court, having reviewed the stipulation of the parties (Dkt. No. 18), hereby
10 ORDERS:

11        1. The deadline for rebuttal expert witnesses and reports is extended to March 17, 2021.
12        2. The deadline for expert depositions is extended to April 2, 2021.
13
          3. The deadline for filing dispositive motions is extended to April 16, 2021.
14
              Dated: March 8, 2021
15

16

17
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
18

19

20

21

22

23


      Stipulation and Order to Continue Rebuttal Expert
      Designation and Rpts; Expert Witness Depo Completion Date;
      and Last Day to File Dispositive Motions
      (Case No.: 2:20--cv-00770-BJR) Page - 4 -
